Title: From Thomas Jefferson to Lacépède, 24 February 1803
From: Jefferson, Thomas
To: Lacépède, Bernard Germain Etienne de La Ville-sur-Illon, Comte de


          
            Dear Sir
            Washington Feb. 24. 1803.
          
          I have just recieved from mr Paine the copy of your Discours d’ouverture de l’an IX. which you were so good as to send me. a rapid view of parts of it only assures me of the pleasure I shall recieve from a deliberate perusal of the whole the first moment I have to spare. I was struck with the prophetic spirit of the passage pa. 10. 11. ‘bientot de courageux voyageurs visiteront les sources du Missisipi et du Missouri, que l’oeil d’un European n’a pas encore entrevues’ &c. it happens that we are now actually sending off a small party to explore the Missouri to it’s source, and whatever other river, heading nearest with that, runs into the Western ocean; to enlarge our knolege of the geography of our continent, by adding information of that interesting line of communication across it, and to give us a general view of it’s population, natural history, productions, soil & climate. it is not improbable that this voyage of discovery will procure us further information of the Mammoth, & of the Megatherium also, mentioned by you page 6. for you have possibly seen in our Philosophical transactions, that, before we had seen the account of that animal by mr Cuvier, we had found here some remains of an enormous animal incognitum, whom, from the disproportionate length of his claw, we had denominated Megalonyx, and which is probably the same animal; and that there are symptoms of it’s late and present existence. the route we are exploring will perhaps bring us further evidence of it, and may be accomplished in two summers.
          I have long been fatigued with the eternal repetition of the term ‘Man in the state of nature’, by which is meant man in his savage and stupid state, with his faculties entirely undeveloped. if this be his natural state, then the foetus in embryo exhibits it in it’s utmost perfection. as if the improvement of the senses of man, the strengthening and developing his reasoning faculties, any more than the growth of his body, rendered him an unnatural being, and placed him beyond the limits of his nature! I was pleased therefore to observe your luminous correction of this idea, pa. 8. ‘parmi tous les etres vivans et sensibles, l’art de l’espece est sa nature. l’industrie qui ne vient que d’elle, celle qu’elle n’a reçue d’aucune espece etrangere, est le complement de ses attributs naturels. on n’aurait qu’une idée bien imparfaite de son essence, si on ignorait jusqu’on peut aller le developpement de ses facultés.’ the examination of the different races of men, which you propose, under this point of view, will produce an arrangement of them which has not hitherto been sufficiently admitted.
          
          In the writings of M. de Buffon he has supposed the Moose of America to be the Renne of Europe, the deer of America to be the Chevreuil, and what we call a panther (tho’ it is certainly not one) to be a Cougar. I procured for him the skeleton, skin & horns of a Moose 7. feet high, the horns of our deer, and the skin of our falsely called panther. he was perfectly satisfied. he had been misinformed as to them all; & told me he would correct those articles in the first volume he should publish. however I think he did not live to publish another volume. has any thing posthumous of his been published? & particularly the corrections abovementioned? I presume the specimens I gave him of the animals are still in the Cabinet, the care of which has been so fortunately confided to you.   You will no doubt have heard that a tolerably compleat frame of the Mammoth has been carried by mr Peale to London, and he intends carrying it to Paris: so that you will have an opportunity of seeing this colossal subject, and of comparing it with the elephant.   returning to the principal object of my letter, I thank you for the friendly communication of your discourse, & for the occasion it has given me of turning for a moment from the barren field of politics to the rich map of nature: and I pray you to accept assurances of my great consideration and respect.
          
            Th: Jefferson
          
        